DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              GARY EWERS, GERRI McGIGHAN-LUKENS,
               OXYLIFE RESPIRATORY SERVICES, LLC,
                  an Ohio limited liability company,
                             Appellants,

                                    v.

                SCOTT HERMAN and CRAIG COOPER
                 directly and derivatively, on behalf of
               OXYLIFE RESPIRATORY SERVICES, LLC,
                       an Ohio limited company,
                              Appellees.

                              No. 4D17-2608

                              [March 1, 2018]

   Appeal from a non-final order the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; John Joseph Murphy, Judge; L.T. Case
No. 2017CA012896CE.

   David A. Fifner of Cameron, Hodges, Coleman, LaPointe & Wright,
Orlando, and Virgil W. Wright, III, Ocala, for appellants.

   Daniel M. Samson, B.C.S. of Samson Appellate Law, Miami, and Derek
R. Young of Kaplan, Young & Moll Parrón, PLLC, Miami, for appellees.

PER CURIAM.

  Affirmed.

GERBER, C.J., GROSS and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.